BUTTLER, P. J.,
dissenting.
Because the ordinance became final when it was formally adopted, the appeal period started to run on May 4, 1983, and had expired before the notice of appeal was filed. Accordingly, I would affirm the trial court and therefore dissent.
Concededly, the statutes are confusing, because they deal with appeals of decisions of the justice courts. However, ORS 53.030, 76 Or App at 443, specifies the manner of taking an appeal and requires that a notice of appeal be served within 30 days “after rendition of judgment.” (Emphasis supplied.) Although that language does not appear to be consistent with ORS 53.020, 76 Or App at 442, permitting an appeal to be taken either in open court at the time the judgment appealed from is given, or within 30 days from the date of the entry thereof, there is no statutory provision for the “entry” of an *446ordinance vacating a street. It seems clear, however, that the formal adoption of the ordinance is the functional equivalent of the “rendition of judgment” under ORS 53.030.
The majority relies on Furlong v. Tish, 189 Or 86, 218 P2d 476 (1950), for the proposition that the critical date is the entry of the judgment, not the date when the judgment was rendered. That is true in appeals from judgments of justice courts; however, there is no provision for the “entry” of ordinances. The sense of Duddles v. City Council of West Linn, 21 Or App 310, 535 P2d 583, rev den (1975), and Bitte v. City of St. Helens, 251 Or 548, 446 P2d 978 (1968), is that an ordinance becomes reviewable after it has been formally adopted. Local rules, however, may determine when the adoption of an ordinance becomes final and, therefore, appealable. Columbia River Television v. Multnomah Co., 299 Or 325, 702 P2d 1065 (1985). No such local rule is involved here.
The majority attempts to analogize the requirement for the entry of a judgment with the filing requirements of ORS 271.150, which provides:
“A certified copy of the ordinance vacating any street or plat area and any map, plat or other record in regard thereto which may be required or provided for by law, shall be filed for record with the county clerk. The petitioner for such vacation shall bear the recording cost and the cost of preparing and filing the certified copy of the ordinance and map. A certified copy of any such ordinance shall be filed with the county assessor and county surveyor.”
The analogy is flawed for several reasons: (1) the statute does not say that the ordinance is not final until it is filed with the county clerk, county assessor and county surveyor, or any one of them; to the contrary, it contemplates that the filing will not take place until the ordinance is final, after which a certified copy of the final ordinance must be filed; (2) the apparent purpose of that statute is to give notice to anyone interested in the property affected by the street vacation, similar to the recording of a deed or a lien; for that reason, the person who obtained the vacation must bear the cost of recording and filing; (3) there is no time specified within which the three filings must be accomplished, as a result of which the appeal period could be extended indefinitely, and (4) the three filings may occur on different dates and, if that *447occurs, the statute does not say which filing date is controlling and which record must one check.
Although the majority’s effort to keep the appellant in court is commendable, the problem is for the legislature or for local rules. I agree that courts should make every effort to harmonize statutes; however, they may not rewrite them to serve a purpose for which they were not intended. The majority’s attempted analogy here involves the placing of a square peg in a round hole; it does not fit.
Accordingly, I respectfully dissent.